Exhibit 10.32

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (the “Agreement”) is made as of November 14,
2011, by and between THE ACTIVE NETWORK, INC., a Delaware corporation with
offices at 10182 Telesis Court, Suite 100, San Diego 92121 (the “Company”) and
Jon Belmonte (“Executive”).

WHEREAS, Executive is the Company’s Chief Media Officer and Executive has
announced his intention to resign from his position and leave the Company, and
the Company wishes to have him continue his employment through December 31, 2011
(the “Departure Date”) in order to ensure an orderly transition.

WHEREAS, the Company and Executive desire to reach an agreement as to the
rights, benefits and obligations of the parties arising out of Executive’s
continued employment by the Company.

NOW, THEREFORE, the Company and Executive agree as follows:

1. Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms set forth
in this Agreement, for a term to commence on the date hereof (the “Commencement
Date”) and expire on the Departure Date. The period between the Commencement
Date and Expiration Date shall be the “Term.”

2. Title; Capacity; Duties.

 

  (a) Title. On the Effective Date, Executive will become the Company’s Special
Corporate Projects Advisor, reporting to the Company’s President through the
remainder of the Term.

 

  (b) Duties; Best Efforts and Company Rules. Executive agrees to devote his
best efforts, attention and energies to the business and interests of the
Company. In this regard, without limiting the foregoing, Executive agrees to
actively participate in any special corporate projects assigned to him by the
President of the Company. Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company and which are not
inconsistent with the terms of this Agreement.

3. Compensation and Benefits. Executive shall continue to receive the salary and
benefits in effect on the Effective Date through the Departure Date, including
without limitation coverage under the Company’s health, life insurance and
disability plans and eligibility to participate in the Company’s 401(k) plan. He
also will be eligible to participate in the Company’s annual incentive program
for fiscal year 2011 (“2011 AIP”) and shall be entitled to receive the amount he
would otherwise would have been entitled to receive under the 2011 AIP had he
remained employed by the Company through the bonus payment date. In addition,
(i) the vesting of 71,041 of Executive’s outstanding unvested options set forth
on Schedule A shall fully accelerate and become vested on the Departure Date and
(ii) all of Executive’s stock options that are vested on the Departure Date will
remain exercisable for a period of one year following the Departure Date (the
“Option Benefits”). All unused paid time off shall be paid out upon the
Executive’s departure pursuant to the Company’s policies. Executive further
agrees that, within ten (10) days of the Departure Date, Executive will submit a
final documented expense reimbursement statement reflecting all business
expenses incurred by Executive in conducting the business of the Company during
the Term, if any, for which Executive seeks reimbursement. Executive further
acknowledges and agrees that he will not be entitled to any reimbursement for
any expenses incurred by him after the Departure Date except as otherwise
specifically set forth herein. The Company will reimburse Executive for these
expenses pursuant to the Company’s policies. By the Departure Date, Executive
agrees to return to the Company all Company documents (and all copies thereof)
and other Company property that Executive has had in Executive’s possession at
any time, including, but not limited to, Company files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (excluding computers,
telephones, and/or mobile devices which Executive may retain provided all
Confidential Information (as defined below) is removed from such electronic
devices), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or Confidential
Information (as defined below) of the Company (and all reproductions thereof).



--------------------------------------------------------------------------------

4. Protection of Confidential Information. Executive acknowledges that during
the course of his employment, he has had ongoing access and exposure to, and has
obtained knowledge of Confidential Information belonging to the Company. For
purposes of this Agreement, “Confidential Information” means all information
that has actual or potential economic value to the Company from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use. Confidential Information includes, among other
things, any and all information disclosed to Executive or known by Executive as
a consequence of his employment with the Company that is not generally available
to the public (unless such information enters the public domain and becomes
available to the public through no fault on Executive’s part), about the
Company, its finances, operations, business programs, officers, directors,
partners, joint ventures, employees, contractors, vendors, suppliers, processes,
procedures manuals, computer programs, sales services, research projects,
product plans and pipelines, data, accounts, billing methods, pricing, profit
margins, sales, statistical data, business methods, systems, plans, internal
affairs, legal affairs, potential or existing reorganization plans, clients,
transactions with clients, lists of clients’ names and addresses, sales and
marketing techniques, any and all information entrusted to the Company by third
parties and any and all information defined as a “Trade Secret” under the
Uniform Trade Secrets Act. Executive represents and warrants that he is in full
compliance with the Company’s Employee Proprietary Information and Inventions
Assignment Agreement, and will continue to comply with the terms of that
agreement. Executive agrees that he will not use, or willfully disclose to any
person, at any time, any Confidential Information, except (a) in the normal
course of business on behalf of the Company; (b) with the prior written consent
of the Company; or (c) to the extent necessary to comply with law or the valid
order of a court of competent jurisdiction, in which event Executive shall
notify the Company as promptly as practicable (and, if possible, prior to making
such disclosure). Executive also agrees to use reasonable efforts to prevent any
such prohibited use by any other person.

5. Future Cooperation. Executive agrees to cooperate reasonably with the
Company, its successors, and all the Company affiliates (including the Company’s
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future litigation, regulatory or
administrative actions about which the Company reasonably believes Executive may
have knowledge or information. Executive further agrees to make himself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this Section to require Executive to make himself available to an
extent that it would unreasonably interfere with employment responsibilities
that he may have, and shall reimburse Executive for any pre-approved reasonable
business travel expenses that he incurs on the Company’s behalf as a result of
this Section, after receipt of appropriate documentation consistent with the
Company’s business expense reimbursement policy. Executive agrees to appear
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls him as a witness. Executive further
agrees that he shall not voluntarily provide information to or otherwise
cooperate with any individual or private entity that is contemplating or
pursuing litigation or any type of action or claim against the Company, its
successors or affiliates, or any of their current or former officers, directors,
employees, agents or representatives.

6. Non-Disparagement. Executive agrees not to disparage the Company, its
officers, directors, employees, shareholders, and agents, in any manner likely
to be harmful to its or their business, business reputation, or personal
reputation, and the Company agrees to take reasonable steps to ensure that none
of its officers and/or directors disparage Executive, in any manner likely to be
harmful to his business or personal reputation; provided that each party may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

7. Executive’s General Release. In consideration of the benefits provided under
this Agreement, including without limitation the Option Benefits provided by the
Company to the Executive under Section 3 of this Agreement, Executive on his own
individual behalf and on behalf of his heirs, executors, administrators, assigns
and successors, fully and forever releases and discharges the Company and each
of its current, former and future parents, subsidiaries, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns (collectively,
“Releasees”), with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time prior to the signing of this
Agreement, arising out of, or in connection with, or resulting from Executive’s
employment with the Company, or the cessation of that employment.



--------------------------------------------------------------------------------

8. Waiver of Employment-Related Claims. Executive understands and agrees that,
with the exception of potential employment-related claims identified below, he
is waiving and releasing any and all rights or remedies he may have had or now
has to pursue against the Company or any of the Releasees for any
employment-related causes of action, including without limitation, claims of
wrongful discharge, breach of contract (including, without limitation, stock
option-related contracts and grants), breach of the covenant of good faith and
fair dealing, fraud, violation of public policy, defamation, discrimination,
personal injury, physical injury, emotional distress, claims under Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Federal
Rehabilitation Act, the Family and Medical Leave Act, the Health Insurance and
Portability and Accountability Act, the California Fair Employment and Housing
Act, the California Family Rights Act, the Equal Pay Act of 1963, the provisions
of the California Labor Code and any other federal, state or local laws and
regulations relating to employment, conditions of employment (including wage and
hour laws) and/or employment discrimination. Claims not covered by Executive’s
release are (i) claims for unemployment insurance benefits, (ii) claims under
the California Workers’ Compensation Act (Executive represents, however, that he
is not aware of having sustained any work-related injuries),
(iii) administrative charges before the U.S. Equal Employment Opportunity
Commission (Executive represents, however, that he is not aware of any factual
or legal basis for making any such administrative charge), and (iv) claims
arising out of the breach of this Agreement. Executive expressly acknowledges
that the Company would not enter into this Agreement but for the representation
and warranty that Executive is hereby releasing any and all claims of any nature
whatsoever, known or unknown, whether statutory or at common law, which
Executive now has or could assert directly or indirectly against any of the
Releasees (other than as expressly set forth herein).

9. The Company’s General Release. In consideration of the benefits provided
under this Agreement, the Company, on behalf of its current, former and future
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns, fully and forever releases and discharges Executive, his heirs,
executors, administrators, assigns and successors, with respect to any and all
claims, liabilities and causes of action, of every nature, kind and description,
in law, equity or otherwise, which have arisen, occurred or existed at any time
prior to the signing of this Agreement, arising out of, or in connection with,
or resulting from Executive’s employment with the Company, or the cessation of
that employment.

10. Waiver of Unknown Claims. The Parties expressly waive any and all statutory
and/or common law rights they may have to the effect that a General Release does
not release unknown claims, including any rights under Section 1542 of the Civil
Code of the State of California, which states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The Parties expressly agree and understand that the Releases given by them
pursuant to this Agreement apply to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which may exist against one another, or
any of the other Releasees.

11. Consideration/Revocation Period. This Agreement is intended to release and
discharge any claims by Executive under the Age Discrimination and Employment
Act. To satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. section 626(f), the Parties agree as follows:

 

  (a) Executive acknowledges that he has read and understands the terms of this
Agreement.

 

  (b) Executive acknowledges that he has been advised to consult with
independent counsel regarding this Agreement, and that he has received all
counsel necessary to willingly and knowingly enter into this Agreement.

 

  (c) Executive acknowledges that he has been given at least twenty-one
(21) days to consider the terms of this Agreement (the “Consideration Period”),
has taken sufficient time to consider whether to execute it, and has chosen to
enter into this Agreement knowingly and voluntarily. Executive understands that,
at Executive’s option, Executive may elect not to use the full 21-day period. If
Executive does not present an executed copy of this Agreement to the Company on
or before the expiration of the Consideration Period, this Agreement and the
offer it contains will lapse.



--------------------------------------------------------------------------------

  (d) For seven (7) days following the execution of this Agreement (should he
elect to execute it), Executive may revoke this Agreement by delivering a
written revocation to the Company, which revocation must be received by the
Company by 5:00 p.m. on the seventh day in order to be effective. This Agreement
shall not become effective until the eighth (8th) day after Executive executes
and does not revoke it (the “Effective Date”). If Executive either fails to sign
the Agreement during the Consideration Period, or revokes it prior to the
Effective Date, he shall not receive any of the consideration described herein,
including without limitation the Option Benefits, and all such consideration
previously delivered, as applicable, shall be immediately returned by Executive
to the Company and/or immediately cancelled and forfeited.

12. Severability. The Parties agree that if any provision of the releases given
under this Agreement is found to be unenforceable, it will not affect the
enforceability of the remaining provisions and the courts may enforce all
remaining provisions to the extent permitted by law.

13. Confidentiality. The Executive agrees to keep the terms of this Agreement,
and any negotiations related thereto, completely confidential, and not to
disclose any information concerning this Agreement or its terms, except (i) to
Executive’s immediate family, legal counsel, and/or financial advisors, who will
be informed of and bound by this confidentiality clause, (ii) in response to a
subpoena issued by a court of competent jurisdiction or as otherwise required by
law, (iii) as may be necessary to enforce this Agreement, or (iv) Executive may
disclose the terms of (but not the negotiations related to) this Agreement once
the Agreement has been publicly filed with the U.S. Securities and Exchange
Commission.

14. Integrated Agreement. The parties represent and warrant that they are not
relying, and have not relied, upon any representations or statements, verbal or
written, made by any other with regard to the facts involved in this
controversy, or their rights (or asserted rights) arising out of their alleged
claims, or the execution and/or terms of this Agreement, except as provided
herein. The parties acknowledge that this Agreement contains the entire
agreement between the parties concerning its subject matter, and further
acknowledge and agree that parol evidence shall not be required to interpret the
parties’ intent. The parties acknowledge the prior existence of the Retention
Agreement executed between Executive and the Company dated August 17, 2005, as
amended on December 22, 2008, and further acknowledge and agree that such
agreement is terminated and of no further force and effect.

15. Tax Liability/Indemnification. Executive assumes full responsibility for any
and all taxes, interest and/or penalties that may ultimately be assessed upon
the consideration, including the Option Benefits, provided hereunder. In the
event that any taxing authority seeks to collect taxes, interest and/or
penalties from the Company on the consideration, including the Option Benefits,
conveyed to Executive under this Agreement, Executive will hold the Company
harmless from any and all claims for such taxes, interest and/or penalties and
will indemnify the Company against any such claims.

16. Voluntary Execution. The Parties acknowledge that they have read and
understand this Agreement and that they sign it voluntarily and without
coercion. The Parties further agree that if any of the facts or matters upon
which they relied in signing this Agreement prove to be otherwise, this
Agreement will nonetheless remain in full force and effect.

17. Waiver, Amendment and Modification. The Parties agree that no waiver,
amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.

18. Governing Law. This Agreement shall be construed as a whole in accordance
with its fair meaning and in accordance with the laws of the State of
California. The language of this Agreement shall not be construed for or against
any particular party. The headings used herein are for reference only and shall
not affect the construction of this Agreement.



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

Dated: November 14, 2011      

/s/ Jon Belmonte

      Jon Belmonte     THE ACTIVE NETWORK, INC. Dated: November 14, 2011     By:
 

/s/ Matt Landa

    Name:   Matt Landa     Title:   President



--------------------------------------------------------------------------------

Schedule A

 

Grant

   Number of  Unvested
Options with Vesting
Acceleration  

20412334

     12,500   

20412573

     12,500   

20412960

     3,172   

20412961

     40,577   

X0000023

     624   

X0000396

     1,668      

 

 

       71,041   